AFFIRM; and Opinion File September 30, 2013.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00118-CR

                           KEVIN LAVERNE PRICE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F11-71367-I

                             MEMORANDUM OPINION
                         Before Justices Bridges, Fillmore, and Lewis
                                 Opinion by Justice Fillmore

       Kevin Laverne Price waived a jury and pleaded guilty to assault involving family

violence, with two prior assault-family violence convictions.    See TEX. PENAL CODE ANN.

§ 22.01(a)(1), (b)(2)(A) (West 2011); TEX. FAM. CODE ANN. §§ 71.0021, 71.005 (West 2008 &

Supp. 2012). The trial court assessed punishment, enhanced by one prior felony conviction, at

ten years’ imprisonment. See TEX. PENAL CODE ANN. § 12.42(a) (West Supp. 2012). On appeal,

appellant’s attorney filed a brief in which he concludes the appeal is wholly frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).

The brief presents a professional evaluation of the record showing why, in effect, there are no
arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel

Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised appellant of his right

to file a pro se response, but he did not file a pro se response.

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                        /Robert M. Fillmore/
                                                        ROBERT M. FILLMORE
                                                        JUSTICE

Do Not Publish
TEX. R. APP. P. 47

130118F.U05




                                                  -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


KEVIN LAVERNE PRICE, Appellant                     Appeal from the Criminal District Court
                                                   No. 2 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00118-CR       V.                        F11-71367-I).
                                                   Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                       Justices Bridges and Lewis participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered September 30, 2013.


                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE




                                             -3-